UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6530


JESSE YARBOROUGH,

                 Plaintiff - Appellant,

          v.

LIEUTENANT     SAPPINGTON;   CORRECTIONAL    OFFICER    SEXTON;    DR.
CLAUDIUS,

                 Defendants – Appellees

          and

UNITED STATES OF AMERICA; TYRANE L. MORGAN; M. BAILEY; J.
BASKVILLE; MRS. HOSHER; P.A. FALLON,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:09-ct-03083-D)


Submitted:   September 24, 2013           Decided:     September 26, 2013


Before NIEMEYER and      THACKER,   Circuit    Judges,    and     HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesse Yarborough, Appellant Pro Se.     Michael Bredenberg, FMC
BUTNER FEDERAL MEDICAL CENTER, Butner, North Carolina; Edward D.
Gray, Assistant United States Attorney, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Following a bench trial on the remaining claims in

Jesse Yarborough’s civil rights action, which was filed pursuant

to   Bivens    v.    Six    Unknown   Named    Agents     of   Fed.   Bureau    of

Narcotics,     403 U.S. 388   (1971),    the   district    court   entered

judgment in favor of Defendants.              We have reviewed Yarborough’s

claims on appeal in conjunction with the record, and find no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.          See Yarborough v. Sappington, No. 5:09-

ct-03083-D     (E.D.N.C.     Mar.   21,   2013).     We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                          3